Citation Nr: 1328283	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for major depression.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 1974 to August 
1978 and from October 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the RO which 
denied the benefits sought on appeal.  

The additional issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) has been raised by evidence of record, but has not 
been developed for appellate review.  As this issue is 
inextricably intertwined with the claim for increase, 
additional development must be undertaken.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
appellate review.  

In letters received in June and August 2011, the Veteran 
reported that his major depression had worsened and that he 
has taken a medical retirement due to his service-connected 
psychiatric disorder.  

The evidentiary record shows that the Veteran was last 
examined by VA more than three years ago, and that the most 
recent VA outpatient report of record was in August 2011.  
Given the Veteran's allegations of worsening psychiatric 
symptoms and forced early retirement due to his psychiatric 
disorder, the Board finds that a more current, comprehensive 
examination should be undertaken prior to appellate review.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009), VA must address the issue of entitlement to a TDIU 
in increased-rating claims when the issue of unemployability 
is raised by the record.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should obtain all VA 
treatment records since August 2011 - 
the most recent VA treatment report of 
record, and associate them with the 
claims file.  The Veteran should also be 
asked to provide VA with all personnel 
and medical records pertaining to his 
early disability retirement.  All 
attempts to procure records should be 
documented in the file, and the Veteran 
should be notified of unsuccessful 
efforts in this regard.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
the current severity of his service-
connected major depression.  The claims 
folder should be made available to and 
reviewed by the examiner, and a 
notation to the effect that this record 
review took place should be included in 
the report.  All appropriate testing 
should be conducted.  The examiner 
provide a response to the following:  

a)  Provide a detailed 
description of the Veteran's 
psychiatric symptomatology and 
an opinion concerning the 
degree of social and 
industrial impairment 
resulting from his major 
depression.  

b)  The examiner is 
specifically requested to 
include an Axis V assessment 
in the diagnostic formulation 
(GAF Scale) pertaining to the 
symptomatology associated with 
the Veteran's major 
depression, and an explanation 
of what the assigned score 
represents.  

c)  The examiner should opine 
as to whether, without regard 
to the Veteran's age or the 
impact of any nonservice-
connected disability, it is at 
least as likely as not that 
his service-connected 
disabilities, either alone or 
in the aggregate, render him 
unable to secure or follow a 
substantially gainful 
employment.  

The examiner must provide a clear 
rationale for all opinions, to include a 
discussion of the facts and medical 
principles involved.  If a requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state and explain why an 
opinion cannot be provided without 
resort to speculation.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  

